DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1.
b.    Pending: 1-16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BHASKARAN PG PUB 20170031231 A1 (hereinafter BHASKARAN).

Regarding independent claim 1, BHASKARAN teaches an optoelectronic device (title), comprising: 
a carrier (12 or 14 in figure 1); and 
a light controllable layer (10 in figure 1, [0023], “…A portion of solid state material 10 is provided in the form of a layer. … Such a material, also known as a phase change material (PCM), undergoes a drastic change in both the real and imaginary refractive index when switched between amorphous and crystalline phases…”, [0047], “…mechanism of switching is not limited to applied electric pulse induced heating, but could be any electromagnetic field induced heating for example a light pulse from a laser or other source…”) patterned to be formed on the carrier (12 or 14 in figure 1) to form at least one light controllable element (10 in figure 1), wherein the at least one light controllable element is independently controllable ([0035], “…many structures such as that of FIG. 1 are fabricated adjacent to each other in an array, with each structure being individually… controllable and constituting a pixel of the overall display…”) by a light beam so that the at least one light controllable [0023], or [0046], “…material layer is switchable between two states such as crystalline and amorphous phases, the transformation could be between any two solid phases… crystalline to another crystalline…”).

Regarding claim 2, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following materials: a functional material having a metal-insulator phase transition ([0051], “…embodiments of FIG. 10, the phase change material layer 50 is vanadium dioxide (VO.sub.2) …”), a ferroelectric material, a ferromagnetic material, and a multiferroic material.

Regarding claim 6, BHASKARAN teaches the optoelectronic device according to claim 2, wherein the functional material having a metal-insulator phase transition comprises vanadium dioxide (V02) ([0051], “…embodiments of FIG. 10, the phase change material layer 50 is vanadium dioxide (VO.sub.2) …”) and/or lanthanum strontium manganese oxide (Lai xSrx03).

Regarding claim 7, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following physical properties: ferroelectricity, antiferromagnetism, magnetism, and conductibility (inherent thermal or electrical conductivity of phase change materials indicated in figure 1).

Regarding claim 8, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the switching between the two or more states is nonvolatile (because the switching is due to phase change, thus is nonvolatile).  

Regarding claim 9, BHASKARAN teaches the optoelectronic device according to claim 1, wherein illumination of the light beam on the at least one light controllable element causes deformation in the light controllable layer (phase change will cause volume change, leads to deformation in the layer, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).

Regarding claim 13, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises an oxide material ([0051], “…embodiments of FIG. 10, the phase change material layer 50 is vanadium dioxide (VO.sub.2) …”).

Claim(s) 1-2, 6, 7, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROTTENBERG PG PUB 20210088969 (hereinafter ROTTENBERG).
	
	
Regarding independent claim 1, ROTTENBERG teaches an optoelectronic device (title), comprising: 
a carrier (“substrate” in [0024], “…wherein the first sub-array and the second sub-array are arranged adjacent to each other on a common substrate…”); and 
layer formed by 102 in figure 1) patterned to be formed on the carrier to form at least one light controllable element (104 in figure 2a, abstract, “…a unit cell (104) being individually addressable for switching the optical property of the unit cell (104) between a first and a second condition…”), 
wherein the at least one light controllable element (104 in figure 2a, abstract, “…a unit cell (104) being individually addressable for switching the optical property of the unit cell (104) between a first and a second condition…”) is independently controllable by a light beam (106 in figure 2a, abstract, “…the active unit cells (104) are configured to interact with an incident light beam (106)…”) so that the at least one light controllable element is switchable between two or more states (“first and a second condition” in abstract).  

Regarding claim 2, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following materials: a functional material having a metal-insulator phase transition ([0087], “…a number of different forms of vanadium oxides, such as VO.sub.2 and V.sub.2O.sub.3, may be used…”), a ferroelectric material, a ferromagnetic material, and a multiferroic material.  

Regarding claim 6, ROTTENBERG teaches the optoelectronic device according to claim 2, wherein the functional material having a metal-insulator phase transition comprises vanadium dioxide (V02) ([0087], “…a number of different forms of vanadium oxides, such as VO.sub.2 and V.sub.2O.sub.3, may be used…”) and/or lanthanum strontium manganese oxide (Lai xSrx03).  

Regarding claim 7, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following physical properties: ([0086], “…the PCM may be formed by Ge.sub.2Sb.sub.2Te.sub.5 (GST). This is a material which may change between an amorphous state and a crystalline state and which may suitably be used for providing desired optical properties…”, therefore, there is a conductivity change).  

Regarding claim 13, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises an oxide material ([0087], “…a number of different forms of vanadium oxides, such as VO.sub.2 and V.sub.2O.sub.3, may be used…”).  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEO PG PUB 20160020280 (hereinafter HEO).

Regarding independent claim 1, HEO teaches an optoelectronic device (title), comprising: 
a carrier (GP10 in figure 1, [0093], “…a graphene layer GP10…”); and 
a light controllable layer (F10 in figure 1, [0093], “…a functional layer F10 contacting the graphene layer GP10…”) patterned to be formed on the carrier to form at least one light controllable element ([0034], “…functional layers may include at least one of a light emission material, a photoactive material… a resistance change material, a phase change material, a ferroelectric material, a multiferroic material, multistable molecules, and a piezoelectric material…”, [0097], “…functional layer F10 may be formed of or include any material as long as the material is able to form a channel of a transistor together with the graphene layer GP10 while having at least one of nonvolatile memory characteristics, piezoelectric characteristics, and optoelectronic conversion characteristics…”), wherein the at least one light controllable element (F10 in figure 1, F12 in figure 5/6, [0108], “…When the functional layer F10 has optoelectronic conversion characteristics, the functional layer F10 may have a property of converting optical energy to electrical energy or a property of converting electrical energy to optical energy…”) is independently controllable by a light beam so that the at least one light controllable element is switchable between two or more states (neutral state (with no light shining) and excited state (when light is shined on)).  

Regarding claim 2, HEO teaches the optoelectronic device according to claim 1, wherein the light controllable layer (F10 in figure 1, F12 in figure 5/6) comprises at least one of the following materials: a functional material having a metal-insulator phase transition, a ferroelectric material, a ferromagnetic material, and a multiferroic material ([0097], “…the functional layer F10 may include at least one of a resistance change material, a phase change material, a ferroelectric material, a multiferroic material, and multistable molecules...”)

Regarding claim 3, HEO teaches the optoelectronic device according to claim 2, wherein the ferroelectric material comprises barium titanate (BaTiO3) ([0097], “…functional layer F10 may include TMO, such as TiOx, TaOx, NiOx, CuOx, or ZnOx, may include a chalcogenide material, such as Ge--Sb--Te or GeTe--Sb2Te3, may include a perovskite material, such as SrTiO3, BaTiO3, or lead zirconate titanate (PZT)…”), lead titanate (PbTiO3) or a lead zirconate titanate compound.  

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesselink PG PUB 20040009406 (hereinafter Hesselink).

Regarding independent claim 1, Hesselink teaches an optoelectronic device (title), comprising: 
136 in figure 5C, [0106], “…Medium is disposed between two cover layers 136 (e.g. glass) for stability and protection from the environment…”); and 
a light controllable layer (134 in figure 5C, [0106], “…photoactive medium 134 will generally comprise a first photoactive material, preferably a photopolymer, and microparticles of a second photoactive material dispersed therein …”) patterned to be formed on the carrier (136 in figure 5C) to form at least one light controllable element (“first photoactive material” or “second photoactive material” indicated in [0106]), wherein the at least one light controllable element is independently controllable by a light beam (“laser” indicated in [0107]) so that the at least one light controllable element is switchable between two or more states (photopolymer before and after polymerization caused by light, see [0013], or photoactive particles before and after light see [0014]).  

Regarding claim 2, Hesselink teaches the optoelectronic device according to claim 1, wherein the light controllable layer (134 in figure 5C, [0106], “…photoactive medium 134…”) comprises at least one of the following materials: a functional material having a metal-insulator phase transition, a ferroelectric material, a ferromagnetic material ([0122], “…ferromagnetic microparticles are dispersed throughout the photoactive medium…Bits are recorded by exposing the medium to an oppositely oriented magnetic field while simultaneously exposing a data storage location to heating by a focussed laser beam so that the ferromagnetic microparticles at the beam waist are heated above their Curie point and can re-orient with the new magnetic field…”), and a multiferroic material.

Regarding claim 4, Hesselink teaches the optoelectronic device according to claim 2, wherein the ferromagnetic material comprises ferroferric oxide (Fe304) ([0124], “…Preferably microparticles 188 of a superparagmetic material such as Fe.sub.3O.sub.4…”) or cobalt ferrite (PbTiO3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTTENBERG PG PUB 20210088969 (hereinafter ROTTENBERG), in view of Park PG PUB 20140325120 (hereinafter Park).

	
Regarding claim 8, ROTTENBERG teaches the optoelectronic device according to claim 1, further teaches in [0086] that “PCM is a compound of germanium, antimony and tellurium” ([0086], “…the PCM may be formed by Ge.sub.2Sb.sub.2Te.sub.5 (GST). This is a material which may change between an amorphous state and a crystalline state and which may suitably be used for providing desired optical properties…”), but ROTTENBERG does not teach that wherein the switching between the two or more states is nonvolatile.  
It is known in the art that nonvolatile memory device can be fabricated by using GST. For example, Park teaches in figure 1A to use GST as phase change material in order to obtain a phase-change random access memory (PCRAM).
ROTTENBERG and Park are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of ROTTENBERG and Park before him, to modify the optical device of ROTTENBERG to include the GST as crystal vs amorphous indicated in [0086] of ROTTENBERG) is nonvolatile.  

Claim 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTTENBERG PG PUB 20210088969 (hereinafter ROTTENBERG).

Regarding claim 14, ROTTENBERG teaches the optoelectronic device according to claim 1, but does not specifically point out wherein the wavelength of the light beam is between 10 nm and 10 micrometer.  
However, ROTTENBERG teaches in [0092] that “In many applications, such as for creation of holographic images, use of visible wavelengths is desired…the optical device 100 may alternatively be used with other wavelengths, such as near-infrared, infrared, or ultraviolet wavelengths”. Therefore, if one choose a green light, which has wavelength between 495-570nm, the wavelength of the light beam will be between 10 nm and 10 micrometer.  

Regarding claim 15, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the wavelength of the light beam is between 390 nm and 700 nm (if one choose a green light, which has wavelength between 495-570nm, the wavelength of the light beam will be between 390 nm and 700 nm).   

Regarding claim 16, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the wavelength of the light beam is between 490 nm and 570 nm (if one choose a green light, which has wavelength between 495-570 nm, the wavelength of the light beam will be between 490 nm and 570 nm).   

Claim 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN PG PUB 20170031231 A1 (hereinafter BHASKARAN).

Regarding claim 10, BHASKARAN teaches the optoelectronic device according to claim 9, wherein each of the at least one light controllable element has different amounts of deformation in a geometrically central portion of the light controllable element and a geometrically peripheral portion of the light controllable element (as phase change will cause volume change, leads to deformation in the layer, thus more light will lead to more severe deformation, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).

Regarding claim 11, BHASKARAN teaches the optoelectronic device according to claim 10, wherein the one or more properties of each of the at least one light controllable element are different in the geometrically central portion of the light controllable element and the geometrically peripheral portion of the light controllable element (as phase change will cause volume change, leads to deformation in the layer, thus more light will lead to more severe deformation, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).
  
Regarding claim 12, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the thickness of at least one of the at least one light controllable element in a geometrically central portion of the light controllable element is greater than the thickness in a geometrically peripheral portion of the light controllable element (as phase change will cause volume change, leads to deformation in the layer, thus more light will lead to more severe deformation and thickness change, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEO PG PUB 20160020280 (hereinafter HEO).

Regarding claim 5, HEO teaches the optoelectronic device according to claim 2, wherein light controllable layer comprises the multiferroic material ([0015], “…functional layer may include at least one of resistance change material, a phase change material, a ferroelectric material, a multiferroic material…”), but does not teach the multiferroic material comprises bismuth ferrite (BiFeO3, BFO) or yttrium manganate (YMnO3).  
However, it is well known in the art that bismuth ferrite (BiFeO3, BFO) or yttrium manganate (YMnO3) are multiferroic material. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HEO before him, to select bismuth ferrite (BiFeO3, BFO) or yttrium manganate (YMnO3) as the choices for multiferroic material, in order to have a working device.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824